PER CURIAM.
Defendant, Elbert A. Walton, Jr., appeals from the trial court’s grant of summary judgment in favor of plaintiff, Mercantile Bank, N.A., f/k/a Mercantile Trust Company, N.A., on an action for the balance due on a promissory note. We have reviewed the record on appeal and find that there was no genuine issue as to any material fact and that plaintiff-bank was entitled to judgment as a matter of law. See Rule 74.04(c). An extended opinion would serve no jurisprudential purpose. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).